Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 21, 2020
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    PHYLLIS FARRELL, an individual;                                 No. 53373-1-II
    BRANDY KNIGHT, an individual;
    DEBRA JAQUA, an individual; LONI
    JEAN RONNENBAUM, an individual; and
    SARAH SEGALL, an individual,

                                 Respondents,

           v.

    FRIENDS OF JIMMY, a registered political
    committee; WE WANT TO BE FRIENDS OF
    JIMMY, TOO, a registered political committee;
    GLEN MORGAN and JANE DOE MORGAN,
    and the marital community comprised thereof,              UNPUBLISHED OPINION

                                 Appellants.

          WORSWICK, J. — After receiving automated phone calls, Phyllis Farrell and others

brought an action under the Washington Consumer Protection Act1 (CPA) against Glen Morgan

and two political action committees. Farrell moved for summary judgment on her claim, which

the trial court granted. This case requires us to resolve only the narrow issue of whether the

automated calls meet the trade or commerce element of a CPA claim.

          Morgan argues that the trial court erred by granting Farrell’s motion for summary

judgment because Ferrell failed to prove two elements of her CPA claim: (1) that the phone

calls occurred in trade or commerce and (2) that the phone calls injured Farrell’s business or



1
    Chapter 19.86 RCW.
No. 53373-1-II


property. Morgan also argues that the court improperly awarded Farrell her attorney fees.

Farrell argues that Morgan failed to preserve his argument regarding the injury element and that

she is entitled to attorney fees on appeal.

       We hold that Morgan’s phone calls occurred in trade or commerce and that Morgan did

not preserve his argument regarding injury. Additionally, we hold that the trial court properly

awarded Farrell reasonable attorney fees and that Farrell is entitled to reasonable attorney fees

on appeal. Thus, we affirm the trial court’s grant of summary judgment.

                                               FACTS

       During the 2016 election cycle, Morgan, director of two political action committees,

“Friends of Jimmy” and “We Want To Be Friends of Jimmy, Too” (collectively Morgan), made

five automated telephone calls to voters in Thurston County. These phone calls urged the

receiver of the calls to not vote for a certain candidate for Thurston County Council. Morgan

sent these calls to cell phones as well as landlines.

       To place these calls, Morgan contracted with Dialing Services LLC. Dialing Services

provided Morgan access to its auto-dialing platform. Morgan entered phone numbers into the

system, selected a prerecorded message to send, and chose a “spoofed”2 phone number to appear

on the receivers’ phones. Clerk’s Papers at 156. Morgan sent approximately 146,032

prerecorded automated phone calls to 52,122 phone numbers. Morgan spoofed the caller I.D.

(identification) to make it appear as though the phone calls came from the Thurston County

Democrats, the targeted candidate, and another local Democratic party office.


2
  Spoofing a phone number means that the phone number which shows up as the caller I.D.
(identification) is not the actual instigator of the phone call.



                                                  2
No. 53373-1-II


       Farrell, Brandy Knight, Debra Jaqua, Loni Jean Ronnenbaum, and Sarah Segall

(collectively Farrell), received Morgan’s automated calls. Farrell filed a lawsuit against Morgan,

alleging a violation of the federal Telephone Consumer Protection Act of 1991 (TCPA), 47

U.S.C. § 227. 3 Farrell later filed an amended complaint, alleging that Morgan’s automated calls

violated the CPA. Farrell then moved for summary judgment, arguing that she met all elements

of a CPA claim. The trial court granted Farrell’s motion for summary judgment on the CPA

claim and awarded Farrell her attorney fees and costs.

       Morgan appeals the order granting summary judgment and awarding Farrell’s attorney

fees and costs.

                                           ANALYSIS

                                 I. CONSUMER PROTECTION ACT

       Morgan argues that Farrell failed to prove her CPA claim. Specifically, Morgan argues

that Farrell failed to prove that the phone calls (1) occurred in trade or commerce and (2) injured

business or property. Farrell contends that we should decline to address Morgan’s argument

regarding the injury element because Morgan failed to contest this element during the trial court

proceedings below. We hold that the phone calls meet the trade or commerce element, and we

decline to address the injury element.




3
 In a separate, prior motion for summary judgment, Farrell argued that Morgan violated the
TCPA. The trial court ruled as a matter of law that Morgan violated the TCPA. Morgan’s
violation of the TCPA is not at issue on appeal.



                                                 3
No. 53373-1-II


A.     Legal Principles

       We review a motion for summary judgment de novo. Michael v. Mosquera-Lacy, 165

Wn.2d 595, 601, 200 P.3d 695 (2009). Summary judgment is appropriate when there are no

genuine issues of material fact and the moving party is entitled to judgment as a matter of law.

CR 56(c). We view all evidence in a light most favorable to the nonmoving party. Michael, 165

Wn.2d at 601. Where reasonable minds could reach but one conclusion from the admissible

facts, summary judgment should be granted. Elliott Bay Seafoods, Inc. v. Port of Seattle, 124

Wn. App. 5, 11 n.2, 98 P.3d 491 (2004).

       The CPA provides, “Unfair methods of competition and unfair or deceptive acts or

practices in the conduct of any trade or commerce are hereby declared unlawful.” RCW

19.86.020. The CPA broadly protects the public interest and is liberally construed. RCW

19.86.920; Panag v. Farmers Ins. Co., 166 Wn.2d 27, 40, 204 P.3d 885 (2009).

       To prevail on a CPA claim, a private plaintiff “must prove (1) an unfair or deceptive act

or practice, (2) occurring in trade or commerce, (3) affecting the public interest, (4) injury to a

person’s business or property, and (5) causation.” Panag, 166 Wn.2d at 37.

B.     Trade or Commerce Element

       Morgan first argues that Farrell failed to show that the automated calls met the trade or

commerce element. Specifically, he argues that the “calls were purely political in nature and

totally devoid of economic attributes or consequences that could implicate the WCPA.” Br. of

Appellant at 9. We hold that the automated calls meet the trade or commerce element.

       “Trade or commerce” includes the sale of services and “any commerce directly or

indirectly affecting the people of the state of Washington.” RCW 19.86.010(2). This element



                                                  4
No. 53373-1-II


broadly includes “every person conducting unfair acts in any trade or commerce.” Nordstrom,

Inc. v. Tampourlos, 107 Wn.2d 735, 740, 733 P.2d 203 (1987). An actor can violate the CPA

without any consumer or business relationship between the plaintiff and the actor because the

“trade or commerce” element is not limited to those transactions. Panag, 166 Wn.2d at 39.

          In Stephens v. Omni Ins. Co., automobile insurance companies contracted with Credit

Control Services to collect debt from underinsured or uninsured motorists. 138 Wn. App. 151,

160, 163, 159 P.3d 10 (2007). Credit Control Services sent “collection notices” to the motorists

on behalf of the insurance companies. Stephens, 138 Wn. App. at 160. Division One of this

court considered whether the “collection notices” of Credit Control Services met the “trade or

commerce” element. Stephens, 138 Wn. App. at 173. The court held that the sale of Credit

Control Services’ collection services to the insurance companies “indisputably occurred in trade

or commerce.” Stephens, 138 Wn. App. at 173. An alleged violator and a plaintiff need not

have an underlying consumer relationship to meet the trade or commerce element. Stephens, 138

Wn. App. at 176. “Because Credit [Control Services] conducts commerce with [the insurance

companies], and their commerce directly or indirectly affects people of the state of Washington

including uninsured drivers, we conclude that Credit’s practice of sending the notices is one that

occurred in trade or commerce.” Stephens, 138 Wn. App. at 176.

          The Supreme Court affirmed Stephens in Panag v. Farmers Ins. Co., 166 Wn.2d at 34.

The court emphasized that a CPA violation may occur without a consumer or business

relationship. Panag, 166 Wn.2d at 39. The CPA requires a causal link between the alleged CPA

violation and the injury to a plaintiff’s business or property. Panag, 166 Wn.2d at 39; RCW

19.86.090.



                                                 5
No. 53373-1-II


       Morgan’s calls meet the trade or commerce element. Morgan contracted with Dialing

Services to conduct his automated calls. He purchased access to and use of Dialing Services’

automated call platform and paid Dialing Services for each call that was sent out. These calls

were sent to people in Thurston County. Morgan meets the trade or commerce element based on

his purchase and use of Dialing Services’ automated call platform which affected the people of

Washington.

       Morgan cites to Michael v. Mosquera-Lacy, 165 Wn.2d 595, to argue that his phone calls

were not used to increase revenue or hinder competition. But Michael addressed whether a CPA

claim was properly asserted against a learned professional when a dentist used cow bone for a

procedure after the dentist told the patient that only human bone would be used. 165 Wn.2d at

603-04. Our Supreme Court held that learned professionals are not exempt from the CPA;

however, the term “trade” as used in the CPA includes only the entrepreneurial or commercial

aspects of professional services. Michael, 165 Wn.2d at 602-03. Claims for negligence against

professionals are exempt from the CPA. Michael, 165 Wn.2d at 603. The court held that the

dentist’s use of cow bone was not entrepreneurial, but instead related to the dentist’s judgment

and treatment of a patient. Michael, 165 Wn.2d at 604. As a result, the patient did not have an

actionable CPA claim. Michael, 165 Wn.2d at 604. Michael is inapplicable here because

Morgan was not acting as a learned professional. We hold that the trial court did not err by

granting summary judgment based on the “trade or commerce” element.




                                                6
No. 53373-1-II


C.     Injury to Business or Property Element

       Morgan next argues that Farrell failed to show an injury to business or property. Farrell

argues that Morgan conceded this argument by failing to contest the injury element during the

trial court proceedings below. We agree with Farrell and decline to address the injury element.

       We generally do not consider arguments on issues that a litigant did not raise to the trial

court. Cave Properties v. City of Bainbridge Island, 199 Wn. App. 651, 662, 401 P.3d 327

(2017). RAP 9.12 provides, “On review of an order granting or denying a motion for summary

judgment the appellate court will consider only evidence and issues called to the attention of the

trial court.” RAP 9.12’s purpose is to effectuate the rule that the appellate court engages in the

same inquiry as the trial court below. Vernon v. Aacres Allvest, LLC, 183 Wn. App. 422, 436,

333 P.3d 534 (2014).

       Here, Morgan never disputed the injury element of Farrell’s CPA claim in the trial court.

Farrell’s motion for summary judgment argued that every CPA element was established,

including injury. Morgan’s response to Farrell’s motion for summary judgment contested only

the first two elements: (1) unfair or deceptive and (2) trade or commerce. In reply and at the

summary judgment hearing, Farrell stated that Morgan did not dispute the injury element.

Morgan did not refute this.

       On appeal, Morgan argues that he did not concede injury because the phone calls were

factually accurate and because he was self-represented. However, the factual accuracy of the

content of Morgan’s calls is not related to the injury element. Additionally, a pro se litigant is

bound by the same procedural rules and substantive laws as an attorney. Westberg v. All-




                                                  7
No. 53373-1-II


Purpose Structures, Inc., 86 Wn. App. 405, 411, 936 P.2d 1175 (1997). We do not consider

Morgan’s argument regarding the injury element for the first time on appeal.

                                      ATTORNEY FEES

       Morgan argues that the trial court improperly awarded Farrell’s attorney fees and costs.

Morgan argues only that the attorney fees and costs were “predicated on the invalid WCPA

claim.” Br. of Appellant at 13. Because Farrell’s CPA was valid, we hold that the trial court

properly awarded Farrell’s attorney fees below.

       Farrell argues that she is entitled to her attorney fees on appeal under RAP 18.1 and

RCW 19.86.090. A litigant who brings a successful CPA action is entitled to recover expenses

and attorney fees on appeal. RCW 19.86.090; Svendsen v. Stock, 143 Wn.2d 546, 560, 23 P.3d

455 (2001). Thus, we award Farrell her attorney fees.

       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.


                                                      ______________________________
                                                                Worswick, J.


_______________________________
 Melnick, J.



_______________________________
 Sutton. A.C.J.




                                                  8